Citation Nr: 1309058	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  06-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from August 7 to December 17, 1974, and active duty (AD) from January 1975 to January 1976, concerning which his initial discharge Under Other Than Honorable Conditions was upgraded in 1982 to General Discharge, Under Honorable Conditions.

This appeal to the Board of Veterans' Appeals (Board) is from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) denying his petition to reopen his claim for service connection for PTSD.  As support for his claim, he testified at a videoconference hearing in April 2009 before a Veterans Law Judge of the Board; the transcript of that proceeding is of record.  In a May 2009 decision, the Board reopened the claim for service connection for PTSD and remanded it for further development and consideration.

But as the record shows the Veteran also has been diagnosed with other acquired psychiatric disorders, including depression or major depressive disorder, the Board has expanded his claim to include these other diagnoses as well.  See Clemons v. Shinseki, 23 Vet App 1, 5-6 (2009) (The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  See also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

In June 2012, because the Veterans Law Judge of the Board who had presided over the Veteran's April 2009 videoconference hearing was no longer employed at the Board, since having retired, the Board sent the Veteran a letter apprising him of this and giving him opportunity to have another hearing before a different Veterans Law Judge who would ultimately decide the appeal.  38 U.S.C. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.  The Veteran responded later in June 2012, initially indicating he wanted another hearing at the RO before another Veterans Law Judge of the Board, but then apparently changing his mind and clarifying that he did not want another hearing, preferring instead to have his claim considered based on the evidence of record.  He reiterated this in an August 2012 statement in support of claim (VA Form 21-4138), partly over his concern that his appeal had been mistakenly "closed" on the premise that he had not submitted requested evidence.

In September 2012, because of conflicting evidence for and against his claim, the Board requested an expert medical opinion from a psychiatrist with the Veteran's Health Administration (VHA).  This opinion was provided in October 2012, actually received at the Board in November 2012, and in December 2012 the Veteran and his representative were given a copy of it and allowed 60 days to submit additional evidence and/or argument in response.  The Veteran indicated on the medical opinion response form that he submitted in January 2013 that he had no other evidence or argument to submit at that time, although he wanted the Board to continue holding his case for the remainder of the allotted 60 days as he may have additional evidence to submit later.  His representative also submitted an additional statement later in January 2013.  The time for responding since has expired.


There is just one other preliminary point also worth mentioning.  Also in the file is a June 2012 statement in support of claim (VA Form 21-4138), which the Veteran submitted to the RO through his representative rather than directly to the Board.  The Board therefore did not actually receive this statement until September 2012.  It indicates the Veteran had had then recent visits to his VA provider and, therefore, wanted his current records included in support of his pending claim.  He resultantly asked VA to obtain these current medical records from the local VA medical center (VAMC)/hospital in San Diego.  Ordinarily, the Board would be obligated to obtain these additional records before deciding this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  But since the Board is fully granting the claim, seeing as though there already is sufficient evidence in the file to permit doing this, including especially the expert medical opinion recently obtained from the psychiatrist with VHA, there is no need to delay this disposition by first obtaining these additional records.


FINDING OF FACT

It is just as likely as not, if not more likely, that the Veteran's depression and PTSD are the result of particularly traumatic events ("stressors") that occurred during his military service.


CONCLUSION OF LAW

Certainly then, when resolving all reasonable doubt in his favor, his depression and PTSD are due to injury incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), enhanced VA's duties to notify and assist claimants with claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Here, though, given the favorable disposition of this claim for service connection for a psychiatric disorder, the Board need not discuss whether there has been compliance with these duty to notify and assist obligations.

II.  Factual Background

The Veteran's service treatment and personnel records do not reflect any complaints of or treatment for mental health related issues.  During a July 1974 enlistment examination and December 1974 relay examination, psychiatric functioning was found to be normal.  

Personnel records document that the Veteran was stationed at Camp Lejeune, North Carolina in the first part of 1975.  They also show that he was stationed at Camp Hansen in Okinawa, Japan, in December 1975.  At that time, he was charged with using disrespectful language to superiors, consuming an alcoholic beverage in his quarters, and assault.  He was discharged shortly thereafter and did not undergo a separation examination.  

The Veteran has also reported that that he was hospitalized at Balboa Naval Medical Center in San Diego, California in early 1975, for a drug overdose during service.  Clinical records from this reported hospitalization are not available.

Post-service medical records include a VA treatment record with entries dated in February 1976-shortly after the Veteran's discharge from service.  The entries refer to a hospitalization in the context of treatment for cysts.  A discharge summary from University Hospital in San Diego, dated in March 1976, reflects that the Veteran had been hospitalized at a VA facility following a February 1976 motor vehicle accident.  No psychiatric problems were noted.

Records related to the Veteran's disability benefits claim with the Social Security Administration (SSA) show that he was found to be disabled as of October 1987 due to borderline mental retardation, somatoform disorder, status post history of rods and fusion of the spine, and cervical and lumbar strain.  These SSA records also show that he had sought psychiatric treatment from February to April 1987.

During a January 1989 mental status evaluation done by a psychologist, Dr. Casciani, in connection with the Veteran's SSA claim, the Veteran reported that he was discharged from service after he made a threat to a superior officer.  He denied illicit drug use, but reported the overdose occurring at the Balboa Naval Medical Center during service that required his stomach to be pumped.  Dr. Casciani noted the Veteran had a long history of alcohol abuse stemming back to his teenage years.  Dr. Casciani administered multiple psychological tests.  Intellectual functioning was at or near the borderline range for mental retardation.  Psychological functioning was indicative of a moderate-to-serious emotional disturbance.  Dr. Casciani determined the most appropriate diagnosis would be schizotypal personality disorder, with anxious and depressive features and a latent psychotic process.

During another psychological evaluation performed in June 1989 by Dr. Cary, the Veteran reported problems with headaches, seeing spots, and dizzy spells.  He also indicated that he was depressed on occasion with depleting suicidal ideation.  He reported that he had made a suicide attempt in 1975 during service.  It was noted that he had a long history of alcohol abuse.  Psychological testing revealed borderline intellectual functioning.  

At a July 1989 psychiatric evaluation, the Veteran reported the hospitalization at the Balboa Naval Medical Center during service.  He stated he had been abusing amphetamines in light of an oncoming overseas assignment.  He indicated that he had felt suicidal at that time, but that his memory was vague on how long he was in the hospital.  After reviewing the previous psychological evaluations, interviewing the Veteran, and conducting a mental status examination, the psychiatrist provided a diagnosis of intermittent alcohol abuse.  The secondary diagnosis was somatoform pain disorder and a third diagnosis was borderline intellectual functioning.

The Veteran submitted a statement in March 1998 wherein he recalled that he was under the influence of amphetamines, barbiturates, and alcohol while awaiting transport to his overseas duty station during service.  He stated that this caused him extreme mental stress for which he was hospitalized.

In a May 2001 letter, a marriage and family therapist, Ms. Saalinger diagnosed the Veteran with chronic PTSD.  She believed he was suffering from PTSD from excessive stress experienced during his military enlistment.  She stated that his response to feeling stressed and overwhelmed by the demands placed on him, and the racial discrimination he experienced while on duty, had caused him to be violent to his superiors.  She found that he isolated himself, avoided activities that caused him to remember his military experience, felt numb and restricted, feared that his future was shortened, felt keyed up and on edge with a quick startle response, was irritable, and had difficulty concentrating.

The Veteran presented to a PTSD clinical team at the VA Medical Center (VAMC) in San Diego, California, in January 2002.  He complained that he was under a lot of stress as a result of his feelings of anger towards the military.  He also reported that he had symptoms of depression when he first left service.  He recalled a specific event during military service when he was arrested after he put a knife up to a superior's neck after an argument.  It was noted that he had been in two serious motor vehicle accidents-in 1976 and 1983.  After a mental status examination, a VA social worker provided diagnoses of major depression with a history of suicidal ideation in remission and PTSD in remission from car accidents and street violence.  The social worker found that the Veteran was ineligible for treatment because his trauma was non-military related.  In April 2003, he was again seen at the San Diego VAMC.  After describing traumatic events during service, he was assessed with PTSD and depression by a social worker.  The same VA social worker assessed him with PTSD again in November 2003.  It was also thought that he may have had a learning disability, and attention deficit disorder was to be ruled out.

In support of his claim, the Veteran submitted a stressor statement in February 2004.  He reiterated that he was hospitalized at Balboa Naval Medical Center during service.  This occurred before he was deployed overseas and was as a result of an overdose of Benzedrine.  He recalled taking that action because he was concerned about being transferred to Vietnam.   He stated that he was subsequently transferred to Cam Hansen in Okinawa where there was a lot of stress, including racial tension.  He recalled that bullets were fired over his head on one occasion.  He also indicated that he got into trouble at the end of his tour in Okinawa because he was being picked on with racial slurs.  He was tired and frustrated with the situation and got into an argument with a superior.  He was arrested and then left the military.

In an April 2004 letter, the Veteran's treating VA psychiatrist, Dr. Gershwin, indicated that he had diagnosed the Veteran with PTSD and a history of major depression.  Dr. Gershwin noted the Veteran had initiated treatment in August 2002 and had complained of a sleep disorder, nightmares, flashbacks, intrusive thoughts, social isolation, history of alcohol abuse, anhedonia, marital problems, suicidal ideation, and anger outbursts.  Dr. Gershwin indicated that the psychiatric symptoms began to appear while the Veteran was on active duty in Okinawa in 1975.  

The Veteran submitted another stressor statement in April 2005.  He reiterated the overdose of Benzedrine during service.  He also recalled seeing body bags when he first landed in Okinawa in March 1975.  He stated there was a lot of tension in Okinawa and that he had heard rumors of a hanging and that a civilian was run over by a tank.  He indicated bullets were shot over his head on one instance and that he felt that his life was in danger.  He indicated that he specifically experienced racial tension at Camp Hansen.  He recalled what he thought were life-threatening situations due to racial tension.  He again indicated that he was under a lot of stress when the incident occurred that preceded him leaving the military.

In an August 2005 follow-up letter, Dr. Gershwin stated that many of the Veteran's psychiatric symptoms began to appear while he was serving in the military and contributed to his psychiatric hospitalization at Balboa Naval Medical Center in February 1975.  In a September 2008 letter, Dr. Gershwin indicated that the Veteran had been under his psychiatric care since June 2002 and suffered from prolonged PTSD related to incidents that occurred while he was in the Marine Corps.  Dr. Gershwin noted that, although the Veteran was not in a combat zone while he was in Okinawa, he was still shot at by an unknown assailant, had to deal with dead bodies, and was the victim of racial persecution.  

VA treatment records show continued psychiatric treatment through 2011 at the San Diego VAMC and its outpatient clinics, including treatment by Dr. Gershwin.  Diagnoses during this time period included PTSD, depression, anxiety, and a tobacco-use disorder.

In a September 2008 statement, D.H., a fellow serviceman who served with the Veteran at Camp Hansen in 1975, attested there was a great deal of racial tension at Camp Hansen and that there were racist Marines making threats of violence and actual shootings.  It was unclear to D.H. whether the shootings were due to civilian turmoil or racial hatred.  D.H. was personally threatened and traumatized, and he reported that the Veteran was subjected to the same kinds of threats and shootings.

At the April 2009 Board hearing, the Veteran testified regarding the stressor events during service.  He recalled his time at Camp Lejeune and then in Okinawa.  He stated that he unloaded body bags in Okinawa and that there was racial tension there.  He reiterated getting shot at.  He indicated he had been seen by VA since 2002 and that Dr. Gershwin had diagnosed PTSD related to service.  The Veteran also recalled the overdose of Benzedrine and being hospitalized at Balboa Naval Medical Center.  
In a February 2010 letter, the Veteran's nephew, R.J., recalled that the Veteran visited his family in San Diego in 1975 after his time at Camp Lejeune and that the Marines came and took him to the mental facilities at Balboa Hospital where he was admitted for treatment.

During a November 2010 VA psychological examination the examining psychologist, reviewed the claims file and took an accurate history.  The psychologist noted the Veteran's reports of experiencing tension at Camp Lejeune, the hospitalization at Balboa Naval Medical Center prior to deployment to Okinawa, and the problems he had in Okinawa.  After conducting an examination and noting the criteria for PTSD, the examiner provided diagnoses of PTSD and major depressive disorder.  The examiner stated that, given the Veteran's in-service suicide attempt, it was very likely that he suffered from major depressive disorder while in the Marine Corps.  Most likely, according to the examiner, the Veteran suffered from the disorder prior to joining the service and it was exacerbated by the stress he experienced in service.  The examiner also confirmed that the disorder currently persisted.  As for PTSD, the examiner indicated that it was unclear how real his reported stressors were, but the Veteran certainly feared hostile military action.  Thus, the examiner found that a diagnosis of PTSD while in the Marines was also as likely as not to have been present, and that the disorder also currently persisted.  Later in the report, the examiner reiterated that the Veteran's fear of hostility while in the service caused the symptoms of PTSD to come on as he did not have them prior to service.  The examiner noted that, considering the Veteran's already poor mental health at the time, he was at a high risk for developing PTSD when placed in a deployment situation.  As to his major depressive disorder, the examiner actually indicated that the disorder existed prior to service in light of the Veteran's reports that he had experienced depression prior to enlistment.  However, the examiner found that major depressive disorder was at least as likely as not permanently aggravated by the Veteran's military service, specifically by the deployment overseas and fear of hostile action in a war zone.  


Another VA examination was conducted by a separate VA psychologist in July 2011.  This psychologist also reviewed the claims file, noted an accurate history, and conducted an interview and examination of the Veteran.  The psychologist provided a diagnosis of major depressive disorder, but did not find that the DSM-IV criteria for a diagnosis of PTSD were met.  Based on the history provided by the Veteran, the examiner found that the Veteran's depression, academic problems, vocational problems, and peer problems began prior to service and had been fairly lifelong.  Also, according to the examiner, although the Veteran tried to blame all of his issues on his time in the Marine Corps, his history suggested this was not the case.  The examiner indicated that the Veteran did not have strong coping skills and, as such, found dealing with the rigors of military life challenging to the point of wanting to get out, but this was not a product of his time in service.  Therefore, it was the examiner's opinion that the Veteran's depression was not caused by military service, nor was it aggravated by his time in the Marine Corps.  This opinion was based on the examiner's clinical experience and expertise in the field of military and combat psychology.

In the October 2012 Veteran's Health Administration (VHA) opinion, the VA psychiatrist, after reviewing the claims file, indicated that the records reviewed provided sufficient evidence to support a diagnosis of PTSD, major depressive disorder, alcohol abuse, stimulant abuse and borderline intellectual functioning.  The psychiatrist found that the Veteran had a history of alcohol abuse prior to joining the service and that this problem continued in service.  The Veteran had reportedly not abused alcohol since 1988, however.   The records also indicated that the Veteran developed a problem of stimulant abuse while in service, which appeared to recur after service, but currently appeared to be in remission.  

Additionally, the records supported that the Veteran had some history of depression prior to service.  With his significant alcohol abuse while in service, it was impossible to state that his depression was actually "major depressive disorder" while in service, or as likely as not, alcohol induced (substance related) depression.  The diagnosis of major depressive disorder was clearly made since the Veteran stopped abusing substances subsequent to service.  Still, there was some evidence of depression during service.  The psychiatrist found that stress and substance abuse likely contributed toward the depression that the Veteran experienced and his service experience likely as not exacerbated his pre-existing depression.  The psychiatrist noted that the records lacked clarity as to whether the Veteran's reported overdose during service was a suicide attempt or an accidental overdose due to accelerating substance abuse.  The lack of medical records from the reported medical admission made this impossible to sort out.

It did not appear that the Veteran had PTSD prior to service.  His borderline intellectual functioning and his alcohol abuse problems likely predisposed him to developing PTSD when exposed to traumas.  The records did support that he developed (very likely) PTSD from traumas (i.e. the Veteran's report of being shot at and perceiving a significant risk to his life due to a conflict between Okinawans and the Marines occurring during service.  The PTSD symptoms had remained, although mild in degrees, since service).  

The psychiatrist found that it was unbeatable that the Veteran did have diagnoses of alcohol abuse and borderline intellectual functioning prior to service.  Also, though there was a suggestion that the Veteran experienced some depressive symptoms prior to service, based upon the records, it was debatable whether the Veteran actually had a depressive illness prior to service.  The psychiatrist did find that it was very likely that the Veteran's alcohol abuse was exacerbated by service but that this exacerbation was only temporary.  

III.  Governing Statutes, Regulations, and Precedent Cases

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry into service.

VA's General Counsel has held that to rebut this presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Psychoses are amongst the conditions listed in § 3.309(a) as chronic, per se, and therefore also will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or etiological link between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The reference to 38 C.F.R. § 4.125(a) means the diagnosis must be in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM).  A diagnosis of PTSD, however, is presumably in accordance with these criteria, both in terms of the sufficiency and adequacy of the alleged stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the claimant did not engage in combat with the enemy or if the claimed stressors are unrelated to combat, then the claimant's testimony alone may not be sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  If on the other hand the Veteran engaged in combat, and his stressors are consistent with combat, his lay testimony regarding stressors will be accepted as conclusive evidence of their occurrence, provided that his testimony concerning them is found to be satisfactory, meaning credible and consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A 1154(b); 38 C.F.R. § 3.304(d) and (f)(2).  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 


For purposes of this new provision, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of that date.  Thus, these revisions are applicable to this particular claim.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the veteran prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

At the outset, the Veteran's psychiatric functioning was found to be normal on enlistment and during the subsequent relay examination and the Veteran was not noted to have any psychiatric problems upon entrance into service.  Thus, he is presumed to have been psychiatrically sound upon entrance.  Additionally, the evidence does not clearly and unmistakably show that any currently diagnosed psychiatric disability preceded service.  Although a number of practitioners have opined that the Veteran had some level of pre-existing depression, the October 2012 VA psychiatrist specifically found that it was not undebatable that a depressive disorder pre-existed service.  Additionally, PTSD, when diagnosed, has generally not been found not to have pre-existed service.  Accordingly, the Board finds that the presumption of soundness has not been rebutted, and that for purposes of this claim, he must be considered to have been psychiatrically sound upon entrance into service.  

Thus, the Veteran's essential contention is that he has a current psychiatric disability as a result of stressful events in service, including exposure to gunfire and incidents of racial tension.  The evidence clearly shows a current diagnosis of depression, as indicated by the November 2010 and July 2011 VA examiners and the October 2012 VA psychiatrist.  Additionally, although the July 2011 VA examiner did not diagnose PTSD, given that the other two practitioners, along with his treating psychiatrist, Dr. Gershwin, did assign this diagnosis, the weight of the evidence indicates that this disorder is also present.  Accordingly, a current psychiatric disability, in the form of depression and PTSD has been established.  

The Veteran has also reported stressful incidents in service along with a drug overdose, which may have been a suicide attempt.  Although, there is no contemporaneous documentation of these events, the Veteran is competent to report their occurrence.  Additionally, at least in regard to the report of the overdose, exposure to gunfire and exposure to racial tension, the Board does not find a basis for finding these accounts not credible.  Notably, the Veteran reported the occurrence of the overdose as early as 1989, well before he filed the instant claim, and his account of it has remained reasonably consistent over the years (although attributing different dates to its occurrence).  With regard to the racial tension and exposure to gunfire, these events were subject to at least some level of corroboration by H.D. in his September 2008 statement.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board will conclude for purposes of adjudication of this claim that such events occurred.  38 C.F.R. § 3.102.

Additionally, medical evidence in the form of the opinions from Dr. Gershwin, the November 2010 VA examining psychologist and the October 2012 VA psychiatrist have affirmatively linked the Veteran's current depression and PTSD to the aforementioned stressful incidents in military service, along with the drug overdose.  (Notably, while these practitioners differed as to the extent the Veteran may have had psychiatric pathology pre-existing service, they all opined that service had an adverse affect on the Veteran's psychiatric functioning and as noted above, the Board must presume that the Veteran was psychiatrically sound on entry).   Although the July 2011 VA psychologist did not share this opinion, given the agreement of these three practitioners, the evidence is at least in equipoise as to whether these disorders are related to the incidents in service.  See Gilbert, 1 Vet. App. 49, 55 (1990).   Further, in specific regard to PTSD, it appears that at least some of the practitioners (e.g. the November 2010 psychologist) have deemed the stressor of exposure to gunfire as involving fear of hostile military activity (despite the unclear nature of the gunfire), thus eliminating the need for corroborating evidence of this stressor.  Moreover, even if the gunfire exposure cannot be construed as "hostile activity" within the meaning of the amended regulation, H.D.s statement provides reasonable corroboration of it.  38 C.F.R. § 3.304(f).

Accordingly, given that the Veteran is shown to have current PTSD and depression; given that there is no basis for finding that his reports of key stressors in service are not credible; given that two of these stressors have been corroborated by H.D.; and given that the evidence is at least in equipoise as to whether his current PTSD and depression are related to service, the preponderance of the evidence is in his favor and service connection for psychiatric disability, to include depression and PTSD is warranted.   


ORDER

Service connection for an acquired psychiatric disorder, including especially depression and PTSD, is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


